FILED IN                 K#^M \\G\                                              PD-0190-15
COURT OF CRIMINALAPPEALS            V_ x- fU    IH
                                          I \ J \
                                                                          C0URT 0F CRIM'^P^AL?
                                                                                     AUSTIN, TEXAS
                                      U^ \     {\f                      Transmitted 5/14/2015 10:58:39 PM
       May 15, 2015                   v        yC>                         Accepted 5/15/2015 1:07:09 PM
                                                                                          ABEL ACOSTA

   ABELACOSTA, CLERK                   NO. PD-0190-15                                             CLERK
                                        IN THE
                              COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                      NO. 01-13-00851-CR

                               IN THE COURT OF APPEALS
                                       FOR THE
                           FIRST JUDICIAL DISTRICT OF TEXAS
                                      HOUSTON, TEXAS


      THE STATE OF TEXAS                        §        APPELLEE

      V.

      ERIC SANTANA GUANCHE                      §        APPELLANT


              APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                                      HOUSTON, TEXAS
                                 TRIAL COURT NO. 1869024

              APPELLANT'S MOTION FOR EXTENSION OF TIME
      TO FILE APPELLANT'S MOTION FOR REHEARING ON APPELLANT'S
                 PETITION FOR DISCRETIONARY REVIEW

      TO THE HONORABLE JUSTICES OF SAID COURT:

              NOW COMES, ERIC SANTANA GUANCHE, Appellant in the above entitled

       and numbered cause, by and through his attorney of record, Rick Soliz, and

       submits this Motion for Extension of Time to file Appellant's Motion for

       Rehearing on Appellant's Petition for Discretionary Review until May 29, 2015.

       For good cause, Appellant shows as follows:

               1.     The Court below issued its opinion on December 16, 2014. On

       January 5, 2015, Appellant's motion for rehearing was filed and was overruled on
January 15, 2015. The petition for discretionary was timely filed after a motion for

extension of time to file the petition for discretionary review. This motion for

extension of time may be filed until the deadline to file appellant's motion for

rehearing, May 14, 2015. This is Appellant's first request for an extension of time

to file Appellant's Motion for Rehearing of Appellant's Petition for Discretionary

Review.


      2.     The last thirty days, Appellant's counsel has had an extremely heavy

workload, two felony trial settings, a long illness and death in the proximate family

and several out of town court settings and business.

      3.     Furthermore, Appellant's counsel has had extensive State Bar of

Texas committee work and business, including continuing education.

      4.     This Motion is not made for delay, but to see that justice is done.

                                     PRAYER


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

deadline for filing of Appellant's Petition for Discretionary be extended to May 29,

2015, or a similar date this court deems appropriate.
                                             Respectfully submitted,

                                             /S/ Rick Soliz


                                             Rick Soliz
                                             T.B.C. No. 00785013
                                             PO Box 4051
                                             Houston, Texas 77210
                                              713-228-1900
                                             jrsoliz@att.net
                                             ATTORNEY FOR APPELLANT



      This is to certify that a true and correct copy of the attached and foregoing

document has been served on the Harris County District Attorney's Office on this

the 14th day of May 2015.



                                                    /S/ Rick Soliz


                                                    Rick Soliz